Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art is Moure et al., Chem. Eur. J. 2011, 17, 7927–7939 (in the IDS).
Moure discloses several peptoids in Scheme 1 (see page 7928) for potential cell targeting similar to the instant invention. For example, the constrained heterocyclic peptoid 3.
 		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. This does not read on the instantly claimed structures, but is similar in core structure.
Moure did not disclose compounds and a method of delivering a polynucleotides to a cell, the instant compounds require a polynucleotide and a compound of Formula (III):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
or salt thereof.
No art available to the Examiner discloses or renders obvious the subject matter of the instant invention. 
Consequently claims 86-105 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 86-105 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629